This is an action in mandamus, originating in this court. The relatrix, Sophia L. Hagemeyer, in her petition asks that a peremptory writ of mandamus issue commanding the respondents to take, according to law, the necessary steps to pay a certain final judgment held by relatrix against the respondent, Village of Pemberville, Wood county, Ohio.
The respondents have filed a joint answer to the petition and the alternative writ heretofore issued *Page 163 
out of this court. To this answer the relatrix has demurred, and also has filed a motion for judgment on the pleadings on the ground that the answer does not set forth a legal defense. The case is submitted to us upon the demurrer and motion aforesaid.
It will be neither interesting nor profitable to set forth all the facts out of which this case arises. Suffice it to say that final judgment for $25,000 exists in favor of the relatrix and against the respondent village of Pemberville. Manifestly, the village of Pemberville should pay this judgment, and that, too, at the earliest possible moment. It will, of course, be very unfortunate if, by so doing, the village is unable to thereafter meet its many necessary requirements. However, be that as it may, lawful obligations such as here in question must be paid, if within the power of the judgment debtor to so do, and that, too, even if other municipal affairs will suffer by reason thereof.
It is insisted, however, that under the law the village of Pemberville is financially unable to pay the judgment at this time. With this contention we do not agree. The method of procedure by which the village can pay this judgment is plainly outlined in the case of State, ex rel. Turner, v. Village ofBremen, 117 Ohio St. 186, 158 N.E. 6.
It would seem that further comment is unnecessary, as clearly relatrix is entitled to the relief prayed for. State, ex rel., v.Bremen, supra, and State, ex rel. Heald, v. Zangerle, 94 Ohio St. 447,  115 N.E. 1013. Sections 2293-3, 2293-13 and 2293-14, General Code.
Holding these views, it follows that the demurrer to the joint answer should be sustained, and, inasmuch *Page 164 
as the respondents do not desire to plead further, the motion for a judgment on the pleadings should be granted and a peremptory writ of mandamus should be awarded as prayed for.
Peremptory writ of mandamus allowed.
CROW and KLINGER, JJ., concur.
Judges JUSTICE, CROW and KLINGER, of the Third Appellate District, sitting by designation in the Sixth Appellate District.